                           United States District Court
                                     for the
                           Southern District of Florida

Erika Tejeda, Plaintiff,                )
                                        )
v.                                      ) Civil Action No. 18-23725-Civ-Scola
                                        )
Swire Properties, Inc., Defendant.      )

            Order on Defendants’ Motion for Summary Judgment
       Erika Tejeda seeks damages from her former employer Swire Properties,
Inc., for violations of both the federal Family and Medical Leave Act as well as
Florida’s Civil Rights Act. (Compl., ECF No. 1-2.) She complains, in count one of
her complaint, that Swire terminated her in retaliation for her request to take
leave under the FMLA. And, in count two, she submits she was also, or
alternatively, terminated on the basis of her national origin and gender, in
violation of the FCRA. Swire has moved for summary judgment on several
grounds, including (1) Tejada has failed to show that Swire’s proffered reason for
her termination was a cover up for FMLA retaliation; (2) Tejada failed to follow
the proper administrative procedure with respect to her FCRA claims; and (3)
Tejada failed to establish a prima facie case of gender or national origin
discrimination under the FCRA. (Def.’s Mot., ECF No. 31.) Tejada, of course,
opposes Swire’s motion, arguing genuine issues of material fact presented in the
record warrant a trial. (Pl.’s Resp., ECF No. 36.) Having considered the parties’
briefing, the record, and the relevant legal authorities, the Court is persuaded
that Swire is entitled to summary judgment with respect to Tejada’s federal claim
under the FMLA. For the following reasons, therefore, the Court grants Swire’s
motion, in part (ECF No. 31), and remands Tejada’s remaining pendent state-
law claims.

     1. Legal Standard
       Summary judgment is proper if following discovery, the pleadings,
depositions, answers to interrogatories, affidavits and admissions on file show
that there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986); Fed. R. Civ. P. 56. “An issue of fact is ‘material’ if, under the
applicable substantive law, it might affect the outcome of the case.” Hickson
Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). “An issue of
fact is ‘genuine’ if the record taken as a whole could lead a rational trier of fact
to find for the nonmoving party.” Id. at 1260. All the evidence and factual
inferences reasonably drawn from the evidence must be viewed in the light most
favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157
(1970); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1280 (11th Cir. 2004).

   2. Background
        Swire is a property developer, which owns and operates mixed-use,
principally commercial properties in South Florida. (Pl.’s Resp. at 2.) Its
headquarters are in Hong Kong. (Id.) Tejada began working at Swire as a
temporary receptionist and in April 1996 was offered a permanent position as
Swire’s then-president Stephen Owens’s secretary. (Def.’s Stmt. of Facts at ¶ 1,
ECF No. 30, 1.) Tejada was also assigned certain human resources duties and
was named assistant office manager. (Id.) Tejada’s human resources duties were
supervised by Swire’s human resources manager at the time, Beverly McMain.
(Id. at ¶ 2.) From the time Tejada began working at Swire, in 1996, until she was
terminated, in 2017, the company’s Miami office grew from 24 employees to
approximately 120. (Tejada Dep. 32:25–33:8, ECF No. 29-1, 33.) Owens
considered Tejada to be a valuable employee. (Pl.’s Resp. at 2.)
        Owens retired as president in December 2016 and McMain retired in
February 2017. (Def.’s Stmt. at ¶ 2.) Kieran Bowers succeeded Owens as
president, in Miami, upon Owens’s retirement. (Pl.’s Resp. at 3.) Swire also hired
Catterina Calderon as McMain’s replacement. (Def.’s Stmt. at ¶ 6.) According to
Alexa Macmullen, an accountant at Swire, Calderon “came in and changed
everything.” (Macmullen Dep. 12:22, ECF No. 34-2, 12.) This included changing
Tejada’s title to “Human Resource Generalist” and raising Tejada’s annual salary
by $5,000. (Def.’s Stmt. at ¶ 9.)
        Almost immediately, however, according to Tejada, conflict arose between
Calderon and herself as well as other Swire employees. For example, says Tejada,
Calderon complained about the way Tejada dressed, wore her hair, and painted
her fingernails blue. (E.g., Tejada Dep. at 54:8–11; 55:16–17; 58:7–11.) Then, in
late July or early August 2017, Calderon noted a number of what she perceived
as Tejada’s performance deficiencies in a written “Performance Improvement
Plan.” (Def.’s Stmt. at ¶ 13.) In the plan, Calderon complained about Tejada’s
shortcomings with respect to her attention to details, ownership of general
responsibilities, and meeting deadlines. (Id. at ¶ 14.) Tejada says the evaluation
was largely invalid and that, though she signed it, she disagreed with it. (Tejada
Dep. at 148:1–11.) On the other hand, Tejada also concedes that at least some
of the identified deficiencies had merit. In particular, Tejada admits that she
submitted payroll without first getting the proper approvals as she had been
instructed to do. (Id. at 116:14–22.)
        A few weeks later, in late August, Calderon gave Tejada a second
disciplinary notice, identifying additional performance issues. (Def.’s Stmt. at ¶
19.) Although Tejada concedes that some of the errors complained of in the notice
happened, she blames a malfunctioning website for one of them. (Id. at ¶ 20.) On
the other hand, Tejada admits that she failed to provide Swire’s accounting
department with certain disability insurance billing documents when she was
supposed to. (Id.)
        Finally, on September 15, 2017, Tejada received, by email, a letter from an
attorney representing Ashley Alba, a former Swire employee. (Id. at ¶ 22.) The
letter set forth Alba’s complaint that she was required to report to a low-level
employee rather than, as she had been promised, then-vice president Efren Ales.
(Id.) Alba also alleged that male employees had made inappropriate comments to
her, necessitating the intervention of her boss. (Id.) The parties dispute whether
Calderon told Tejada not to share the email with anyone, particularly Ales. (Id.
at ¶ 23; Pl.’s Stmt. at ¶ 23.) And the parties also dispute whether the letter should
have properly been considered confidential. (Def.’s Stmt. at ¶ 23; Pl.’s Stmt. at ¶
23.) There is no dispute, however that Calderon did not want Tejada to share the
email with Ales. (Def.’s Stmt. at ¶ 25; Ales Aff. ¶ 10, 34-7, 4 (denying that
anything in the letter was confidential but acknowledging he believed Calderon
did not want him to have a copy of the email because it revealed Calderon had
made a mistake when hiring Alba).) There is also no dispute that once Calderon
found out Tejada had forwarded the letter to Ales, Calderon immediately initiated
the process of terminating Tejada. (Def.’s Stmt. at ¶ 29.) And while Tejada insists
Calderon was using the letter-forwarding incident to set her up for termination,
she does not dispute that Calderon took steps to fire her well before she actually
requested leave. (Id. at ¶ 29–30.)
        To be sure, the parties do not dispute that the decision to terminate Tejada
was formalized in a termination notice, drafted by Swire’s corporate counsel,
Stephen Binhak, late on September 20, a Wednesday. (Id. at ¶ 30.) Tejada was
out sick that day but returned to work on the 21st and 22nd. (Id. at ¶ 31; Tejada
Aff. at ¶ 2.) Despite being at work on that Thursday and Friday, however, she
was not told of the termination on either of those days. (Pl.’s Stmt. at ¶ 31.)
Tejada was then out the following Monday and Tuesday (the 25th and 26th). (Def.’s
Stmt. at ¶ 31.) Late that Tuesday night, though, on the 26th at 10:00 pm, Tejada
emailed Calderon to say that she would be taking FMLA leave in order to care
for her mother. (Id. at ¶ 32.) The following morning, on the 27th, Calderon met
with Tejada and asked her if she had forwarded any confidential information to
Swire’s management team. (Id. at ¶ 36.) When Tejada answered, “No,” Calderon
told her that Tejada had broken Calderon’s trust and fired her. (Id. at ¶¶ 37–40.)
Tejada maintains the letter was not confidential and that she had no reason to
know that Calderon considered it confidential. (Pl.’s Stmt. at ¶ 38.)

   3. Analysis
   A. Retaliatory Termination under the FMLA
        The FMLA provides that “an eligible employee shall be entitled to a total of
12 workweeks of leave during any 12-month period . . . [i]n order to care for the
. . . parent[] of the employee, if such . . . parent has a serious health condition.”
29 U.S.C. § 2612(a)(1)(D). “[T]o succeed on a retaliation claim, an employee must
demonstrate that his employer intentionally discriminated against him in the
form of an adverse employment action for having exercised an FMLA
right.” Strickland v. Water Works & Sewer Bd. of City of Birmingham, 239 F.3d
1199, 1207 (11th Cir. 2001). In order to demonstrate intentional discrimination,
a plaintiff must “show[] that his employer’s actions were motivated by an
impermissible retaliatory or discriminatory animus.” Id. (quotations omitted).
“When a plaintiff asserts a claim of retaliation under the FMLA, in the absence
of direct evidence of the employer’s intent,” as in this case, courts “apply the
same burden-shifting framework established by the Supreme Court in McDonnell
Douglas Corp. v. Green . . . for evaluating Title VII discrimination claims.”
Strickland, 239 F.3d at 1207. Under this framework, a plaintiff must set forth
the following in order to establish a prima facie claim of retaliation: “(1) he
engaged in a statutorily protected activity; (2) he suffered an adverse employment
decision; and (3) the decision was causally related to the protected activity.” Id.
        Generally, a “close temporal proximity between the employee’s protected
conduct and the adverse employment action is sufficient circumstantial evidence
to create a genuine issue of material fact of a causal connection.” Brungart v.
BellSouth Telecommunications, Inc., 231 F.3d 791, 799 (11th Cir. 2000). There
is, however, an exception: “temporal proximity alone is insufficient to create a
genuine issue of fact as to causal connection where there is unrebutted evidence
that the decision maker did not have knowledge that the employee engaged in
protected conduct.” Id. Swire, here, maintains the termination decision was
made before Swire ever became aware that Tejada was seeking FMLA leave.
Tejada does not directly address this point. But after a review of the record, the
Court finds a clear issue of material fact regarding when the ultimate termination
decision itself was actually made.
        Swire insists that “before September 20, 2017, Ms. Calderon made the
decision to terminate Plaintiff, obtained the approval from Kieran Bowers, and
contacted corporate counsel Stephan Binhak, to discuss how the termination
would be handled.” (Def.’s Mot. at 17.) In further support of its position, Swire
also points out that “[b]y September 20, 2017, Mr. Binhak had provided Ms.
Calderon with [an] email about Ms. Tejada’s employment termination and
severance agreement to give [her], dated September 20, 2017.” (Id.) In contrast,
it wasn’t until September 26 that Tejada, for the first time, requested FMLA leave.
        There are two problems with Swire’s claim that Calderon had no knowledge
of Tejada’s leave request before finally effecting her termination. First, Calderon
did not actually fire Tejada until September 27. She testified that the delay was
occasioned by Tejada’s absence beginning on the 20th until the 27th. (Calderon
Dep. 57:9–15, ECF No. 29-2, 57.) Tejada, however, testified by affidavit that she
was in the office all day on the 21st and the 22nd. If a jury were to credit Tejada’s
testimony in this regard, it would not be unreasonable for it to, in turn, conclude
that a final and irrevocable decision had not, in fact, been made as to her
termination on the 20th. Secondly, and more importantly, Calderon herself
testified that if Tejada had simply admitted, during the termination meeting on
the 27th, that she had shared the email with Ales, Calderon “would’ve kept her.”
(Calderon Dep. at 63: 7–16.) Viewing these facts in the light most favorable to
Tejada, one could reasonably conclude that some potential wiggle room remained
in executing the final decision to fire Tejada by the time she sent her leave
notice.1 Based on the unique sequence of events presented by these facts, the
temporal proximity between the actual implementation of the termination
decision and the FMLA request, is enough, though just barely, to establish
Tejada’s prima facie claim of FMLA retaliation.
        This, however, does not get Tejada all the way there. Once a plaintiff
succeeds in setting out a prima facie case under the McDonnell Douglas
framework, “the burden then shifts to the defendant to articulate a legitimate
reason for the adverse action.” Hurlbert v. St. Mary’s Health Care Sys., Inc., 439
F.3d 1286, 1297 (11th Cir. 2006). “If the defendant does so, the plaintiff must
then show that the defendant’s proffered reason for the adverse action is
pretextual.” Id. Here, Swire has articulated a legitimate reason for Tejada’s firing
and Tejada has not come forward with material evidence showing that Swire’s
proffered reason was a cover up for FMLA retaliation.
        “To show pretext, a plaintiff must come forward with evidence, including
the previously produced evidence establishing the prima facie case, sufficient to
permit a reasonable factfinder to conclude that the reasons given by the employer
were not the real reasons for the adverse employment decision.” Id. at 1298


1 There is no dispute that Tejada was absent from work on September 25 and 26
(Monday and Tuesday). Thus if Calderon’s testimony had been that the decision had
been made on the 25th but not executed until the 27th, when Tejada returned to work,
the Court’s conclusion would have been a closer call.
(quotations omitted). Something more than just temporal proximity must be
established in order to show pretext: for example, inconsistencies, ambiguities,
or deviations from an employer’s standard procedures may indicate pretext. Id.
Importantly, however, “[a]n employer’s reason for an employment decision can
be ‘a good reason, a bad reason, a reason based on erroneous facts, or no reason
at all, as long as its action is not for a discriminatory reason.’” Brisk v. Shoreline
Found., Inc., 654 Fed. App’x 415, 417 (11th Cir. 2016) (quoting Nix v. WLCY
Radio/Rahall Comms., 738 F.2d 1181, 1187 (11th Cir. 1984) (alterations
omitted). That is, “[p]retext is only proven if it is shown both that the reason was
false, and that discrimination or retaliation was the real reason behind the
challenged action.” Brisk, 654 Fed. App’x at 417 (citing St. Mary’s Honor Ctr. v.
Hicks, 509 U.S. 502, 515 (1993)).
        To begin with, Tejada has forfeited her ability to argue that Swire’s
proffered reason for her termination is mere pretext to cover up that she was
really being fired in retaliation for her leave request: she does not address this
point anywhere in here response to Swire’s motion for summary judgment. Still,
the Court must review the record to determine whether the record reveals, in any
event, disputed issues of material fact on this point. And while the record reveals
evidence from which a jury could infer the proffered reason was imprudent or ill-
advised, the Court can discern no evidence that the proffered reason was
presented in order to cover up FMLA retaliation.
        Most significantly, it is undisputed Swire had taken substantial and
decisive steps towards Tejada’s termination well before she announced her leave
request. As previously relayed, it is undisputed that, by September 20, Calderon
had spoken to Bowers about terminating Tejada, gotten his approval to do so,
and contacted Binhak to discuss handling the termination. (Def.’s Mot. at 17.)
In fact, late in the day on the 20th, Binhak emailed Calderon about the
termination, providing her with a termination agreement, dated September 20,
2017. (Id.) Moreover, the record is clear that conflicts between Tejada and
Calderon had arisen well in advance of Tejada’s request for FMLA leave. For
example, as Tejada testified, Calderon, as early as July 2017, wrote up a
performance improvement plan, listing a number of complaints Calderon had
about Tejada’s work. (Tejada Dep. at 86:2–4.) Further, Tejada testified that
almost as soon as Calderon started, in early 2017, Tejada disagreed with
Calderon’s methods and took issue with her leadership style, complaining
Calderon was “not to be trusted, moody, changes her mind,” wanted to change
policies without putting them in writing, and was a “control freak.” (Id. at 88:12–
14; 92:23 (“We had many problems before this.”); 99:4–5.) Tejada also
complained that, early on, Calderon excluded her from important meetings and
training sessions that she felt she should have attended. (E.g., id. at 95:1–5.)
Additionally, although Calderon might have been willing to give Tejada another
chance depending on how Tejada responded to her during the termination
meeting, many within the company were already aware that Tejada’s termination
was imminent prior to her leave request. (E.g., Owens Dep. 63:6–11, ECF No. 34-
1 (testifying that he met with Bowers the day before Tejada’s termination and
told him that he had “heard [that day] from two or three people in the office that
they [thought Tejada would] be dismissed” the following day), 110:8–11
(testifying that he knew Tejada would be fired twenty-four hours in advance of
her termination).) In fact, Macmullen, the Swire accountant, testified that
Calderon’s desire to “get rid of [Tejada]” emerged soon after Calderon started with
Swire, many months before Tejada requested leave. (E.g., Macmullen Dep.
12:17–20.)
        On the other hand, the Court acknowledges there are indeed disputed
issues of fact regarding the wisdom or propriety of the reason proffered for
Tejada’s termination. Such disputes alone, though, do not amount to a showing
of FMLA retaliation. For example, a number of witnesses testified that they
believed the document Tejada shared with Ales was not actually confidential.
Their quarrel in this regard, however, does not amount to a showing that
Calderon herself knew it was not confidential: pretext is not established simply
by “quarreling with the wisdom” of the proffered reason. Jones v. Gulf Coast
Health Care of Delaware, LLC, 854 F.3d 1261, 1274 (11th Cir. 2017). Instead,
the plaintiff must come forward with “such weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions in the employer’s proffered
legitimate reasons for its action that a reasonable factfinder could find them
unworthy of credence.” Id. (quotations omitted). The evidence in the record here
does not rise to such a level.
        And even if the record did present such evidence, Tejada is still missing a
link between her termination and her FMLA request. That is, “[p]retext is only
proven if it is shown both that the reason was false, and that discrimination or
retaliation was the real reason behind the challenged action.” Brisk, 654 Fed.
App’x at 417 (emphasis added). Indeed, Ales testified he did not believe Calderon
herself considered the letter necessarily confidential because she had already
informed him of its contents. (Ales Aff. at ¶ 9.) However, Ales himself pointedly
testified that Calderon’s alleged subterfuge as to confidentiality had nothing to
do with Tejada’s request for leave but, instead, was motivated by Calderon’s
concerns that the letter might “reveal that Calderon [had] made . . . a serious
error” in Alba’s offer letter. (Id. at ¶ 10.) Indeed, Ales’s testimony, even if believed,
does not undercut Calderon’s fundamental assertion that she fired Tejada
because she shared a letter that Calderon did not want shared—whether because
it was confidential or could implicate her in a hiring mistake. And while firing
Tejada in an attempt to cover up her own mistake could certainly be considered
ill-advised, or flat-out wrong, it nonetheless does not amount to FMLA
retaliation—especially here, in light of the sequence of events in this case. Badger
v. MCG Health, Inc., 546 Fed. App’x 833, 836 (11th Cir. 2013) (noting that
evidence of an undeserved termination does not amount to a pretextual
termination).
       Further, nothing in the record undercuts Calderon’s professed genuine
desire that Tejada not share the letter with Ales. Calderon testified repeatedly
that Tejada was fired for sending the letter, which she said was confidential, to
Ales (Calderon Dep. at 41:25–42:6; 43:21–44:7; 45:11–13.) Other testimony was
consistent with Calderon’s: Dawn Baker, Swire’s current Vice President of
Human Resources, testified that Tejada’s file shows she was fired, in large part,
based on sharing confidential information and then lying about whether she
shared it (Baker Dep. 43:20–24, ECF No. 34-4, 43); Macmullen said she heard
Tejada was fired for showing a legal document to Ales (Macmullen Dep. 33:1–3);
and Owens, echoed this as well, saying he heard that Tejada had shared a legal
letter without approval (Owens Dep. at 53:21–22). And while Ales testified, as set
forth above, that he believed Calderon knew the letter was not confidential, he
nonetheless acknowledged Calderon had genuinely not wanted Tejada to share
the email with him. (Ales Aff. at ¶ 10 (“Calderon was reluctant to provide me a
copy of the Email . . . because [it] reveal[ed] that Calderon made what could be
a serious error on her part.”) What is consistent is that Calderon had not wanted
Tejada to share the letter with Ales; Tejada shared it with him; and then she was
fired, in large part, for sharing the letter. In sum, Tejada has not set forth any
evidence that this issue was concocted as pretext to cover up for retaliation
against Tejada for requesting leave. See Schaaf v. Smithkline Beecham Corp., 602
F.3d 1236, 1244 (11th Cir. 2010) (“[I[t is insufficient to show merely that an
employer’s reasons are pretextual; rather the plaintiff must show that the
reasons are a pretext for discrimination.”) (emphasis in original).
       In sum, there is nothing in the record that points to a genuine issue of
material fact indicating that the plan to terminate Tejada was driven by her
request for FMLA leave. And Tejada cannot rely on her eleventh-hour request for
FMLA leave to shield her from the application of her termination plan, which had
been set in motion at least days, if not months, earlier. See Schaaf, 602 F.3d at
1242 (recognizing that a deficient employee cannot protect herself from an
adverse employment action by preemptively seeking FMLA leave right before
being fired). Ultimately, the record reveals no genuine issue of material fact with
respect to Tejada’s FMLA retaliation claim, entitling Swire to a judgment in that
regard as a matter of law.
   B. Preemptive Termination or FMLA Interference
       Alternatively, Tejada, in her opposition to Swire’s motion argues (1)
Calderon knew, long before Tejada requested it, that she would need to take
FMLA leave and (2) therefore, with that knowledge, interfered with her FMLA
rights. In support, Tejada points to her affidavit wherein she says “Calderon
knew about [her] mother’s serious health conditions[] long before [she] requested
leave.” (Tejada Aff. at ¶ 1.) Tejada maintains she knows this to be true for three
reasons: (1) Tejada had told Calderon, “on numerous occasions,” about incidents
where Tejada’s mother had to be rushed to the hospital; (2) Calderon asked
Tejada, almost daily, how her mother was doing; and (3) Calderon must have
overheard coworkers asking Tejada how her mother was doing. (Id.) No matter
how generously a factfinder views this evidence though, it is far too slender a
reed to support the conclusion that Calderon was aware Tejada’s request for
leave would soon be forthcoming.
       Additionally, to the extent Tejada seeks to recast her complaint as seeking
relief for FMLA interference, rather than retaliation, her attempt fails. “[T]he
FMLA creates two types of claims: interference claims, in which an employee
asserts that his employer denied or otherwise interfered with his substantive
rights under the Act” and “retaliation claims, in which an employee asserts that
his employer discriminated against him because he engaged in activity protected
by the Act.” Strickland, 239 F.3d at 1206. Tejada, in her complaint, raises a
retaliation claim only: “Swire terminated Plaintiff’s employment and her benefits
in retaliation for her attempt to exercise her right to take leave under the [FMLA].”
(Compl. ¶ 24, ECF No. 1-2, 7.) “Although Rule 8’s pleading standard is to be
applied liberally, a defendant is not required to infer all possible claims that
could arise out of the facts set forth in the complaint at the summary judgment
stage.” Brisk, 654 Fed. App’x at 417. And “[a] plaintiff may not amend a
complaint through argument in a brief opposing summary judgment.” Id.
Because Tejada did not raise an interference claim in her complaint and did not
seek to amend her complaint to add it, she cannot now rely on such a theory to
defeat Swire’s motion for summary judgment.

   C. Supplemental Jurisdiction
      Having granted summary judgment in Swire’s favor on Tejada’s only
federal claim, all that remains, then, of her complaint is her state-law claim
under the FCRA. Once a court disposes of all the claims over which it had original
jurisdiction, it may then, in its discretion, decline to exercise supplemental
jurisdiction over claims that arise only under state law. Having evaluated this
case, and noting that the only federal claim has been disposed of prior to trial,
the Court declines to exercise supplemental jurisdiction over the remaining
pendent state-law claim. The Court thus remands Tejada’s FCRA claim as set
forth in count two to state court so that she may pursue that claim in a more
appropriate forum. See Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7
(1988) (“[I]n the usual case in which all federal-law claims are eliminated before
trial, the balance of factors to be considered under the pendent jurisdiction
doctrine—judicial economy, convenience, fairness, and comity—will point
toward declining to exercise jurisdiction over the remaining state-law claims.”);
Murphy v. City of Aventura, 383 Fed. App’x 915, 918–19 (11th Cir. 2010)
(affirming dismissal of pendent state-law claims after granting summary
judgment even where the plaintiff complained that doing so was “unfair” and
“work[ed] an injustice by requiring her to begin anew in state court”) (quotation
alteration omitted); Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir.
2004) (“encourage[ing] district courts to dismiss any remaining state claims
when . . . the federal claims have been dismissed prior to trial”); Cotton v. Ben
Hill County, 208 F. Supp. 3d 1353, 1364 (M.D. Ga. 2016) (“While it may be
convenient for the Parties to continue litigating this case in this Court, neither
judicial economy nor fairness to other litigants supports retaining jurisdiction
over Plaintiff's state law claims while delaying justice in other cases where the
Court retains original jurisdiction.”). The Court therefore remands Tejada’s
remaining claim to state court, from where it originated. See Pace v. Peters, 524
F. App’x 532, 538 (11th Cir. 2013) (“[B]ecause this case was originally filed in
state court and removed to federal court under § 1441, the district court should
have remanded [the plaintiff’s] state law tort claims to the state court, rather
than dismissing them with prejudice.”) (citation omitted); Lehman v. Lucom, No.
11-23479-CIV, 2012 WL 1802435, at *7 (S.D. Fla. May 17, 2012) (Scola, J.),
aff’d, 727 F.3d 1326 (11th Cir. 2013) (granting the defendant’s motion for
summary judgment on the federal claims and declining to exercise supplemental
jurisdiction over the remaining state claims).

   4. Conclusion
       In conclusion, Tejada has failed to make a showing sufficient for a jury to
reasonably find on her behalf with respect to her FMLA retaliation claim. And
she had not pleaded an FMLA interference claim. The Court therefore grants, in
part, Swire’s motion for summary judgment with respect to Tejada’s FMLA
claims (ECF No. 31). The Court declines to exercise supplemental jurisdiction
over the remaining state-law claim under the FCRA in count two, remanding it
to the state court from which it originated.
      The Court directs the Clerk to close this matter and take all necessary
steps to ensure the prompt remand of this action and transfer this file back to
the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County.
      The Court also directs the Clerk to remove this case from the trial
calendar. Any pending motions in this case are denied as moot.
      Done and ordered at Miami, Florida, on November 6, 2019.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
